
	

113 HR 589 IH: To amend the National Organ Transplant Act to prevent the sale of bone marrow and umbilical cord blood, and for other purposes.
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 589
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Young of Florida
			 (for himself and Ms. Matsui)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the National Organ Transplant Act to prevent the
		  sale of bone marrow and umbilical cord blood, and for other
		  purposes.
	
	
		1.Amendment to the National
			 Organ Transplant Act to prevent the sale of bone marrow and umbilical cord
			 bloodParagraph 1 of section
			 301(c) of the National Organ Transplant Act (42 U.S.C. 274e(c)) is
			 amended—
			(1)by inserting (as defined in section
			 379A–1 of the Public Health Service Act (42 U.S.C. 274l–1)) after
			 bone marrow ; and
			(2)by inserting , a cord blood unit (as
			 defined in section 2(g) of the Stem Cell Therapeutic and Research Act of 2005
			 (42 U.S.C. 274k note)), after skin or any subpart
			 therof.
			
